t c memo united_states tax_court vincent j and susan l maranto petitioners v commissioner of internal revenue respondent docket no filed date victor a latham for petitioners jordan musen for respondent memorandum opinion nameroff special_trial_judge this case is before the court on cross-motions to dismiss for lack of jurisdiction it was heard pursuant to sec_7443a respondent contends that petitioners failed to file their petition within the time prescribed by sec_6213 while petitioners contend that all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency was invalid because respondent failed to mail it to petitioners’ last_known_address petitioners resided pincite edinger avenue huntington beach california the edinger avenue address at the time they filed their petition respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure on date respondent mailed duplicate copies of the notice_of_deficiency by certified mail to blake road wilton california the blake road address and to fern point circle huntington beach california the fern point circle address the petition was filed herein on date more than years after the mailing of the notice_of_deficiency respondent alleges that the notice mailed to the fern point circle address was returned undeliverable but that the one mailed to the blake road address was not during the examination of petitioners’ federal_income_tax return petitioners signed and submitted to the internal_revenue_service a form_2848 power_of_attorney and declaration of representative naming james f christensen mr christensen airway avenue suite bl costa mesa california the airway avenue address as their representative the form_2848 was dated by petitioners on date and by mr christensen on date we note that the address of petitioners shown on the form_2848 was the fern point circle address on date respondent sent a copy of the notice_of_deficiency for petitioners’ taxable_year to mr christensen by regular mail mr christensen received the notice_of_deficiency but did not advise petitioners of the receipt because he believed that petitioners’ return was being handled by a san francisco law firm mr christensen filed the copy of the notice_of_deficiency in his records page of the form_2848 under the heading notices and communications states notices and other written communications will be sent to the first representative listed on line the form further provides two blocks to be checked to vary the statement but neither block was checked by letter dated date petitioners advised revenue_agent curtis lawrence that they had moved to northern california in date the letter continues i request any inquiry required in regards to maranto enterprises be forwarded to a location closier sic to my home the letter reflects the blake road address petitioners filed their federal_income_tax return in october of that return reflects the blake road address this court’s jurisdiction to redetermine a deficiency depends upon the timely issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 a authorizes the secretary upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified or registered mail sec_6212 b provides that a notice_of_deficiency in respect of an income_tax shall be sufficient if it is mailed to the taxpayer at his last_known_address generally the commissioner has no duty to effect delivery of the notice after it is mailed to the taxpayer’s last_known_address see monge v commissioner supra pincite neither sec_6212 nor the regulation promulgated thereunder sec_301_6212-1 proced admin regs defines what constitutes a taxpayer’s last_known_address we have defined it as the taxpayer’s last permanent address or legal residence known by the commissioner or the last known temporary address of a definite duration to which the taxpayer has directed the commissioner to send all communications during that period see 74_tc_430 62_tc_367 affd without published opinion 538_f2d_334 9th cir stated otherwise it is the address to which in light of all the surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice to be sent see weinroth v commissioner supra the relevant focus is thus on the commissioner’s knowledge rather than on what in fact may have been the taxpayer’s actual address in use see 78_tc_215 citing alta sierra vista inc v commissioner supra pincite in 91_tc_1019 we held that a taxpayer’s last_known_address is the address shown on his most recent return absent clear and concise notice of a change_of address see monge v commissioner supra pincite under this principle the blake road address was petitioners’ last_known_address as it was shown on petitioners’ federal_income_tax return the last return filed before date a validly executed power_of_attorney may suffice to render an attorney’s address the taxpayer’s last_known_address if it directs that all original notices and written communications be sent to the taxpayer at the attorney’s address see d’an263_f2d_904 d c cir 72_tc_21 59_tc_818 the form_2848 executed by the taxpayers in the above-cited cases directed the taxpayers to choose between having originals or copies of all notices and written communications sent to their representatives the new form_2848 which was revised in date and which is involved in this case provides simply that notices and other written communications will be sent to the taxpayer’s designee we have previously held that that language is sufficient to render the address of the taxpayer’s representative the last_known_address of the taxpayer see honts v commissioner tcmemo_1995_532 under this principle the notice mailed to mr christensen at the airway avenue address and received by him was sent to petitioners’ last_known_address petitioners contend that respondent should have mailed the notice_of_deficiency to the edinger avenue address we disagree as indicated above the address shown on petitioners’ most recently filed return serves as notice to respondent of petitioners’ last_known_address unless respondent was given clear and concise notification of a change in that address accordingly petitioners’ return which was filed in october of was the last filed return before the mailing of the notice_of_deficiency for petitioners’ return showing the edinger avenue address was filed after the mailing of the notice_of_deficiency by certified mail to the blake road address petitioners’ contention that they provided a new address to respondent’s appeals_office orally in a telephone conversation has not been proven petitioner husband testified to such a conversation but his testimony was rather vague on the contrary the person to whom he spoke janet cole from the los angeles appeals_office recalls the conversation but does not recall receiving any added information as to petitioners’ new address the appeals documentary record in the case attached to the supplement to respondent’s motion to dismiss for lack of jurisdiction reflects that an entry was made at some undetermined time changing the fern point circle address to the blake road address moreover in date petitioner husband filed a voluntary petition in bankruptcy in the u s bankruptcy court for the eastern district of california sacramento division in which he listed the blake road address as his current address if the blake road address was not petitioners’ last_known_address then certainly the airway avenue address for mr christensen would have been petitioners’ last_known_address see honts v commissioner supra the record is clear that respondent mailed by regular mail a copy of the notice_of_deficiency for to mr christensen on date and that he received it petitioners contend that respondent has failed to prove the exact date upon which mr christensen received it but we do not believe that is necessary respondent did offer testimony of a representative of the u s postal service that mail from respondent’s office to mr christensen’s office would normally have been received within or days and we find that such testimony in conjunction with mr christensen’s admission of receipt is satisfactory evidence that the mail was delivered in the regular course of business and that mr christensen timely received the document petitioners then contend that respondent did not mail the notice_of_deficiency to mr christensen’s office by certified mail we note that the u s court_of_appeals for the third circuit has squarely addressed and rejected this argument in 404_f2d_668 3d cir affg 48_tc_848 see also freiling v commissioner 81_tc_42 ndollar_figure balkissoon v commissioner tcmemo_1992_322 affd 995_f2d_525 4th cir in berger v commissioner supra pincite the court stated we therefore reject a construction of the procedural provisions of sec_6212 which would yield the startling conclusion that a notice given to clients and their lawyer is inadequate even though they received it in due course simply because the lawyer’s copy should have been the original and the channel of certified mail which was used for the taxpayers should have been used for the lawyer accordingly we hold that the notice_of_deficiency for petitioners’ taxable_year was validly sent to petitioners’ last_known_address and that the petition filed more than years later was untimely an order will be entered granting respondent’s motion to dismiss and denying petitioners’ motion to dismiss
